Citation Nr: 1224271	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip disorder. 

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a lumbar spine disorder. 

4.  Entitlement to service connection for a right leg disorder, to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2010, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In January 2011, the Board dismissed the Veteran's claims of entitlement to increased ratings for service-connected residuals of prostate cancer and a left wrist fracture, subsequent the Veteran's withdrawal of his appeal of the claims.  The Board also determined that new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss had been received and reopened and granted the claim.  The Board further determined that there was no clear and unmistakable error (CUE) in the January 3, 1974, rating decision; however, the Board determined that there was CUE in the May 1, 1975, rating decision and granted a 20 percent rating for service-connected residuals of a left wrist fracture, effective September 16, 1973.  Finally, the Board remanded the remaining issues perfected at that time, entitlement to service connection for right hip, neck, lumbar spine, right leg, and right foot disorders, for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1.  The most probative evidence reflects that the Veteran does not have a current right hip disorder. 

2.  A neck disorder was not diagnosed in service or for years thereafter, and the most probative evidence is against a finding that the current diagnosis of mild cervical facet arthritis without neurological deficiency is related to service. 

3.  A lumbar spine disorder was not diagnosed in service or for years thereafter, and the most probative evidence is against a finding that the current diagnosis of degenerative disk disease (DJD) with limited motion and pain is related to service. 

4.  A right leg disorder was not diagnosed in service, and the most probative evidence is against a finding that the current diagnosis of radiculopathy of the right leg is related to service or a service-connected disability. 

5.  A right foot disorder was not diagnosed in service or for years thereafter, and the most probative evidence is against a finding that the current diagnosis of radiculopathy of the right leg, with dull sensation on the outer side of the right foot and toes, is related to service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  A neck disorder, currently diagnosed as mild cervical facet arthritis without neurological deficiency, was not incurred in or aggravated by service.  38 U.S.C.A.        §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

3.  A lumbar spine disorder, currently diagnosed as DJD with limited motion and pain, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

4.  A right leg disorder, currently diagnosed as radiculopathy of the right leg, was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R.        §§ 3.102, 3.303, 3.310 (2011). 

5.  A right foot disorder, currently diagnosed as radiculopathy of the right leg, with dull sensation on the outer side of the right foot and toes, was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in March 2006 and January 2007, prior to the initial adjudication of the claims in March 2008, informed the Veteran of the information necessary to substantiate his claims.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The notice letter included information with regard to the assignment of a disability rating and effective date.  Dingess/Hartman, 19 Vet. App. 473.  While the Veteran was not provided notice as to his claims on a secondary basis, such is moot, as the disability to which the Veteran attributes his right leg and right foot disorders, his lumbar spine disability, is not service-connected.  

Further, the Veteran's service treatment records and pertinent post-service treatment records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the Board notes that the Veteran, by a May 2012 request, sought assistance from his United States Senator to obtain relevant medical records for submission to the VA and to request delay of further action until such records are submitted.  In response, the Senator, in June 2012, wrote the Board and reported that the Veteran intended to obtain his military records and submit them for review.  Thus, it is clear by the Senator's June 2012 letter that he does not have the Veteran's military records and has no plans to obtain such.  To date, the Veteran has not submitted additional military records.  Significantly, during the entire course of the appellate period, the Veteran's service treatment records have been associated with the claims file.  Further, the Veteran, by his June 2012 Brief, filed by his representative, did not request additional time to submit evidence or comment upon the records he noted in his correspondence with his Senator.  As such, there is no indication that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA must provide a medical examination in a service connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in December 2007, and the examiner rendered an opinion sufficient to adjudicate the claims.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the Veteran's representative elicited from the Veteran a recitation of his in-service injuries and symptoms, and a discussion of the medical evidence pertinent to the claims, specifically, the private opinions rendered in March 2010 and June 2010.  The Acting Veterans Law Judge stated the representative has done an excellent job in organizing his presentation and that such preempted him from having any questions on the issues.  Thus, the Acting Veterans Law Judge did not have to fully explain the issues or elicit evidence that may have been overlooked, as such had been fully developed by the Veteran's representative.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.   

Additionally, the Board finds there has been substantial compliance with its January 2011 remand directives.  The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that, as directed by the Board, the Veteran's records maintained by the Social Security Administration (SSA) were obtained and associated with the claims file.  The Appeals Management Center (AMC) later issued a Supplemental Statement of the Case (SSOC) in May 2012.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand and adjudication of the claims is appropriate.  38 C.F.R. § 3.655 (2011); see Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  
Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements of service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating:  (1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.      § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d 1372, at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278   (2010). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.      § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Right Hip Disorder

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. § 1110.  The Court has interpreted the requirement of current disability thus: 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran asserts that service connection is warranted for a right hip disorder. During the course of the appeal, and specifically during his August 2010 Board hearing, the Veteran asserted that he incurred a hip injury, that his hip was bruised, during his in-service jeep and helicopter crashes.  Indeed, service treatment records show that the Veteran fractured his left wrist during a jeep accident in May 1970, and that he presented without physical abnormality subsequent to a July 1971 plane crash.  All Reports of Medical Examination and Reports of Medical History, dated from September 1967 to August 1973, are silent for any complaint, treatment, or diagnosis of a right hip disorder.  

In any event, regardless of the Veteran's in-service history as it relates to his right hip, evidence of a current right hip disorder is a threshold requirement for service connection.  See 38 U.S.C. § 1110; Brammer, 3 Vet. App. 223, at 225.  To be clear, without evidence of a current right hip disorder, the initial requirement of any claim of entitlement to service connection, the Board need not discuss the Veteran's lay assertions, or those of his wife, as to any right hip pain or bruising visible during service or immediately upon discharge from service.  

On VA examination in December 2007 the Veteran complained of occasional right hip numbness.  Physical examination revealed that the Veteran demonstrated normal alignment of the right hip, with full range of motion in all directions, without complaints; and without tenderness.  X-ray examination of the right hip was normal.  The Veteran was not diagnosed with a right hip disorder.

The Veteran's private physician, Dr. Y., submitted a statement dated in March 2010 indicating that the Veteran had symptoms to include numbness in the right hip, with a diagnosis of pinched nerves due to compression in the lumber region of the spine.  In a June 2010 statement, Dr. Y. reported that he had diagnosed and treated the Veteran for the conditions described in the March 2010 statement, including numbness in the right hip.  

While Dr. Y., in his March 2010 and June 2010 statements, reported that the Veteran has numbness in the right hip, the VA examiner, in December 2007, considered the Veteran's statements of occasional right hip numbness and conducted a physical examination, including X-ray examination, prior to determining that there was no evidence of a current right hip disorder.  While Dr. Y.'s March 2010 statement indicates that numbness in the right hip was a symptom attributed to pinched nerves due to compression in the lumber region, the VA examiner, in December 2007, specifically provided a diagnosis of DJD of the lumbar spine with limited motion and pain and radiculopathy of the right leg.  Thus, the VA examiner considered the symptomatology associated with the Veteran's lumbar spine disorder and limited such, subsequent to physical examination, including X-ray examination, to the right leg while specifically reporting that there was no right hip diagnosis.  Thus, based on the scope of the December 2007 VA examination and the analytical findings provided, specifically, results of normal physical and X-ray examinations of the right hip, the Board finds that the VA examiner's December 2007 opinion that the Veteran did not have a current right hip disorder is more probative than Dr. Y.'s March 2010 and June 2010 statements that the Veteran had numbness in the right hip.  Gabrielson, 7 Vet. App. 36; Sklar, 5 Vet. App. 140. 

Under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d 1372.  The Board thus finds that the Veteran is competent to report that he currently experiences the sensation of numbness in the right hip, and there is no evidence that such competent statements are not credible. 

However, the Veteran's competent and credible lay statements that he experiences the sensation of numbness in the right hip are outweighed by the VA examiner's finding that the Veteran did not demonstrate a right hip disorder.  The VA examiner's medical opinion that there is no clinical diagnosis of a right hip disorder is accorded greater probative weight than the Veteran's statements, because the former is based on greater medical knowledge and experience.  Specifically, in this case, the examiner's medical opinion is based on physical examination, including X-ray examination.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854   (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Further, while the Veteran is competent to report that he currently experiences the sensation of numbness in the right hip, there is no evidence that the Veteran possesses the knowledge, skill, or training required to opine as to whether his symptoms of numbness warrant a clinical diagnosis of a right hip disorder.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a Veteran is not competent to provide evidence as to more complex medical questions). 

Based on the foregoing, the most probative evidence of record demonstrates that there is no clinical diagnosis of a right hip disorder.  As there is no evidence establishing a current diagnosis of a right hip disorder, there cannot be a discussion as to whether there exists a medical nexus between the Veteran's military service and a right hip disorder.  Thus, service connection for the same is not warranted, and the claim must be denied by operation of law. 

Neck, Lumbar Spine, Right Leg, and Right Foot Disorders

The Veteran asserts that service connection is warranted for neck and lumbar spine disorders, related to in-service injuries; and that service connection for right leg and right foot disorders is warranted on a secondary basis, related to his lumbar spine disorder.  During the course of the appeal, and specifically during his August 2010 Board hearing, the Veteran asserted that he incurred neck and back injuries during three separate accidents, his May 1970 fall out of bed and jeep crash, and his July 1971 helicopter crash.  

There is no disputing that the Veteran has current diagnoses for his neck, lumbar spine, right leg, and right foot disorders.  On VA examination in December 2007, the Veteran was diagnosed with mild cervical facet arthritis without neurological deficiency, and DJD of the lumbar spine with limited motion and pain and radiculopathy of the right leg, with dull sensation on the outer side of the right foot and toes.  Further, during the appellate period, the Veteran was also diagnosed with osteoporosis and minimal degenerative changes of the right foot on X-ray examination in September 2004.  Thus, he satisfies the threshold requirement of any service connection claim, proof that he has the claimed disabilities.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer, 3 Vet. App. 223, at 225.  

So resolution of these claims ultimately turns on whether the Veteran's neck, lumbar spine, right leg, and right foot disorders are attributable to his military service, or to a service-connected disability.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Veteran's service treatment records dated in May 1970 indicate that he dislocated his right shoulder after falling from his bunk.  The numerous treatment records demonstrating treatment for the Veteran's right shoulder are silent for complaint, treatment, or diagnosis of a neck, lumbar spine, right leg, or right foot disorder.  

The Veteran's service treatment records also dated in May 1970 indicate that he fractured his left wrist after being thrown from a jeep during an accident.  The numerous treatment records demonstrating treatment for the Veteran's left wrist are silent for complaint, treatment, or diagnosis of a neck, lumbar spine, right leg, or right foot disorder.

A December 1970 opinion of local board of flight surgeons is of record and indicates that the Veteran was physically qualified for duty involving actual control of aircraft.  The opinion included a description of his right shoulder injury from falling out of his bunk in May 1970 and his left wrist fracture from falling out of jeep, also in May 1970.  The opinion indicates that the Veteran was evaluated at monthly intervals and that he underwent an active program of physical therapy for his left wrist.  The Veteran offered no rebuttal.  
Service treatment records dated in July 1971 indicate that the Veteran was involved in a plane crash and required physical examination.  The examiner noted that there were no complaints and no physical findings, with the exception of anxiety.  

All Reports of Medical Examination and Reports of Medical History, dated from September 1967 to August 1973, are silent for any complaint, treatment, or diagnosis of a neck, lumbar spine, right leg, or right foot disorder.  

The Veteran is certainly competent to state that he injured in his neck and back during his in-service accidents.  Layno, 6 Vet. App. 465, at 470.  However, the Board does not find his contentions to be credible.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

There is simply no probative evidence corroborating the Veteran's statements.  There is significant medical evidence dated during the time of the Veteran's in-service accidents, and the Board does not argue that his right shoulder was injured when he fell from his bunk and his left wrist was fractured when he was thrown from a jeep during a crash.  The Board does not argue that the Veteran was involved in a helicopter crash.  However, the Veteran underwent physical evaluation on numerous occasions.  On no occasion did he report neck and back pain, and on no occasion did an examiner report an abnormality of the neck or back.  

During the course of the appeal, in written statements and in testimony before the Board, the Veteran has asserted that he did not report neck and back pain after his in-service accidents because fellow Marines were losing their lives, or body parts, and he didn't raise issues over aches and pain and bruises unless it was really incapacitating.  He reported that the doctors were under pressure, treating combat injuries, and they ruled on what was relevant to the injury and didn't necessarily treat other injuries.

However, the Veteran's assertion that he did not complain of neck and back pain related to his in-service accidents due to a Marine culture of toughness or respect for more seriously wounded service members is contradicted by the evidence of record.  The Veteran's service treatment records demonstrate that he underwent no less than 25 instances of dental treatment, and underwent at least 3 electrocardiograms.  Such records demonstrate that the Veteran sought treatment on multiple occasions for flu symptoms, chest colds, and viral syndrome.  He sought treatment for a re-injury of his right shoulder, pain in the right ear, a swollen left ear, sinus problems, tonsillitis, an allergic reaction, and an inguinal hernia.  The Veteran also sought treatment after stepping on a toy and a foreign body was found and removed from his right heel, and he is in receipt of service connection for his right heel.  

Thus, it is clear that the Veteran sought treatment for a number of ailments, some incurred during accidents and some general complaints, during service.  The Board cannot conceive of a scenario wherein the Veteran, already receiving significant medical treatment for injuries sustained during in-service accidents, would be unwilling to complain of additional pain.  In essence, if the Veteran's right shoulder and left wrist were being treated extensively, it is unreasonable to conclude that if he had neck and back complaints, he would not have reported them.  Significantly, upon discharge from service, at least 2 years subsequent to the last in-service accident, no abnormality of the neck or lumbar spine was found.  Based on the foregoing, the Board finds that the Veteran's lay statements as to his in-service neck and back complaints are not credible and are thus of little probative value.  Rucker, 10 Vet. App. 67.  

As discussed above, there is no probative evidence of chronicity during service, as to the claimed disorders.  Further, there is no evidence of continuity as to the claimed disorders.  Review of the claims file indicates that at the time of the Veteran's December 1973 VA examination, he reported that he was involved in a plane crash in July 1971 and that while he was not aware of any injuries at the time, he soon found himself having to sleep on his back with a pillow under his neck.  He reported that his neck would get stiff.  No cervical spine abnormalities were found.  At the time of the Veteran's August 2010 Board hearing, he asserted that after service, he felt some lower back pulling after picking up his daughters.  He asserted that he always tried to stay in shape and exercised more after the sensation he felt after picking up his daughters.  His private treatment records do not begin to record neck, lumbar spine, right leg, or right foot complaints or disorders until the mid-1980's, and the Veteran does not contend otherwise.  During all treatment, and on VA examination in December 2007, the Veteran has described his symptoms as occasional.  There is no evidence of continuous neck, lumbar spine, right leg, and right foot disorders since separation from service to the present.  See Maxson v. Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider a Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised)

In support of his claim, the Veteran submitted two letters written by a fellow service member, in April 2006 and January 2007, respectively.  In both letters, the fellow service member described the July 1971 helicopter crash and the Veteran's role in such.  He reported that he did not know the extent of the Veteran's injuries, and that to talk about such was not proper for Marines.  The Board does not argue that the Veteran was involved in a helicopter crash during service, and the Veteran's fellow service member, by his own admission, was not aware of the injuries incurred by the Veteran.  The fellow service member's statements do not speak to the disputed issue, whether the Veteran's current neck, lumbar spine, right leg, and right foot disorders are related to service, or to any service-connected disability, and are thus of little probative value.  

In an August 2009 statement, the Veteran's wife reported that during all of their years together, the Veteran's only injuries were those that occurred during active duty.  She asserted that when their family physician, Dr. Y., had informed them that the Veteran's neck and back problems were from old injuries, she knew that the Veteran's neck and back problems were from the injuries incurred during active duty because the Veteran had not injured himself since.  In a May 2012 statement, the Veteran's wife described the Veteran's in-service injuries and reported that he tolerated stiffness and bruising of the head, neck, and shoulders without further complaint because there were many Marines with injuries requiring more immediate attention that the Veteran.  She again reported that since the Veteran's in-service injuries, he had led a quiet life without further trauma.  

To the extent that the Veteran and his wife have offered lay statements that the Veteran's current neck and lumbar spine disorders are related to service, and that his right leg and right foot disorders are secondary to a service-connected disability, the Board finds that the question regarding the potential relationship between the Veteran's disorders and his in-service accidents, or to any service-connected disability, to be complex in nature.  See Woehlaert, 21 Vet. App. 456.  In this regard, while it appears that the statements submitted by the Veteran's wife include a designation at her signature that may be medical in nature; she has not offered an etiological opinion in a professional capacity.  She has not asserted that she has the requisite skill, knowledge, or experience to render an opinion as to the etiology of the Veteran's musculoskeletal disorders.  Further, the Veteran's statements, and those of his wife, are mere conclusory statements as to causation, and seem to be based upon the fact that the Veteran did not incur post-service trauma.  Waters, 601 F.3d 1274, at 1278.  As such, the lay statements of the Veteran and his wife, as to the etiology of his neck, lumbar spine, right leg, and right foot disorders, are not competent and thus are of little probative value.   

On VA examination in December 2007, the Veteran complained of minor pain and burning in the right foot, occasional numbness in the right leg and right foot, occasional stiffness in the neck, and low back pain with limited motion.  He reported private treatment, with occasional physical therapy.  He reported that later in life, around 1980, he started to experience pain in his back and legs, and more recently; he started to experience neck pain with limited motion.  He denied any other injuries.  The examiner noted the Veteran's in-service injuries and reported that he had reviewed the claims file.  Subsequent to physical examination, including X-ray examination, the examiner diagnosed the Veteran with mild cervical facet arthritis without neurological deficiency, and DJD of the lumbar spine with limited motion and pain and radiculopathy of the right leg, with dull sensation on the outer side of the right foot and toes.  He opined that it is less likely as not that the Veteran's complaints are related to military service.  He reasoned that Veteran had clinical evidence of right radiculopathy which was consistent with radiological findings of the lumbar spine as well as limitation of motion.  

The Veteran's private physician, Dr. Y., submitted a statement dated in March 2010 indicating that the Veteran had symptoms to include numbness and loss of feeling in the right leg and right foot, with a diagnosis of pinched nerves due to compression in the lumber region of the spine.  He also reported that the Veteran had symptoms to include loss of range of motion of the head and neck, with a diagnosis of arthritis development in the neck in areas of past damage.  Dr. Y. opined that the conditions were the consequence of injury or trauma, and that he had not treated the Veteran for any trauma that could have caused the conditions cited during the last 25 years.  In a June 2010 statement, Dr. Y. reported that he had diagnosed and treated the Veteran for the conditions described in the March 2010 statement, and that such were the consequence of injury or trauma, predating the years he had been the Veteran's primary physician.  

The opinion rendered by Dr. Y. is less probative than the opinion rendered at the time of the Veteran's December 2007 VA examination.  Significantly, Dr. Y. only opines that the Veteran's conditions are related to injury or trauma.  While he asserts that he hasn't treated the Veteran for a trauma that could have caused his conditions, Dr. Y. does not specifically cite the Veteran's in-service accidents.  To be clear, Dr. Y. did not attribute the Veteran's pinched nerves due to compression in the lumber region of the spine and arthritis development in the neck in areas of past damage with the Veteran's in-service fall from a bunk, or jeep or helicopter accidents.  Dr. Y.'s opinion is simply that the Veteran's conditions are the consequence of injury or trauma.  

Further, there is no indication that Dr. Y. has reviewed the claims file.  The review of a Veteran's claims file, as it pertains to obtaining an overview of the Veteran's medical history, is not a requirement for private medical opinion, and such opinion may not be discounted solely because the private clinician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008). 

In this case, however, review of the Veteran's claims file would have provided Dr. Y. with the opportunity to observe and comment upon the treatment records dated during the time of the Veteran's in-service accidents.  Significantly, he would have had the opportunity to observe that the Veteran's service treatment records were silent for complaint, treatment, or diagnosis of a neck, lumbar spine, right leg, or right foot disorder, and that the Veteran, during the course of treatment for his injuries incurred during his in-service accidents, did not complain of neck or back pain.  He would have had the opportunity to observe that the treatment records dated at the time of his in-service accidents specifically limited the relevant diagnoses to a dislocated right shoulder, a fractured left wrist, and anxiety.

The thoroughness of the physical examination, opportunity to review relevant facts related to the Veteran's case history, and rationale provided for the opinion rendered at the time of the VA examination dated in December 2007, accord this opinion, that the Veteran's current neck, lumbar spine, right leg, and right foot disorder are less likely than not the result of military service more probative value than Dr. Y.'s March 2010 and June 2010 opinions.  Gabrielson, 7 Vet. App. 36; Sklar, 5 Vet. App. 140; Nieves-Rodriguez, 22 Vet App. 295.  Accordingly, the required medical nexus is not found, and service connection is not warranted. 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, as discussed above, the weight of the evidence is against such finding.  Thus, service connection for neck, lumbar spine, right leg, and right foot disorders is not warranted. 

In sum, the weight of the credible evidence demonstrates that the Veteran's current neck, lumbar spine, right leg, and right foot disorders first manifested many years after service and are not related to his active service or any incident therein.  







(CONTINUED ON THE NEXT PAGE)
As the Veteran's neck, lumbar spine, and right foot disorders, diagnosed to include arthritis, did not manifest to a compensable degree within one year of separation from service, further inquiry as to presumptive service connection is not required.  As the Veteran's lumbar spine disorder has not been service connected, further inquiry as to whether any right leg or right foot disorder are secondary to a service-connected disability is not required.  As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for neck, lumbar spine, right leg, and right foot disorders, the benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49. 


ORDER

Service connection for a right hip disorder is denied. 

Service connection for a neck disorder is denied. 

Service connection for a lumbar spine disorder is denied. 

Service connection for a right leg disorder, to include as secondary to a service-connected disability, is denied. 

Service connection for a right foot disorder, to include as secondary to a service-connected disability, is denied. 





____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


